NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2021 IL App (3d) 190431-U

                                Order filed November 19, 2021
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2021

      THE PEOPLE OF THE STATE OF                       )      Appeal from the Circuit Court
      ILLINOIS,                                        )      of the 21st Judicial Circuit,
                                                       )      Kankakee County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )      Appeal No. 3-19-0431
             v.                                        )      Circuit No. 16-CF-163
                                                       )
      REX FRANK,                                       )      Honorable
                                                       )      Clark E. Erickson,
             Defendant-Appellant.                      )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE WRIGHT delivered the judgment of the court.
            Justices Daugherity and Lytton concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: The court did not abuse its discretion by admitting other-crimes evidence at trial.
                  The State did not commit reversible plain error in its rebuttal argument.

¶2          Defendant, Rex Frank, appeals his conviction for first degree murder. Defendant argues

     that the Kankakee County circuit court erred by admitting other-crimes evidence at trial.

     Defendant also argues that the State committed prosecutorial misconduct during its rebuttal

     argument. We affirm.
¶3                                             I. BACKGROUND

¶4             On April 15, 2016, defendant was charged with two counts of first degree murder (720

     ILCS 5/9-1(a)(1), (a)(2) (West 2016)) for the shooting death of Sarah Washington. The

     indictment alleged that on June 26, 2014, defendant shot Sarah about the head with a firearm,

     thereby causing her death.

¶5             Prior to trial, the State filed a motion in limine seeking to admit other-crimes evidence.

     On July 13, 2015, defendant pled guilty to first degree murder for the shooting death of Rian

     Maiden which occurred on or about July 4, 2014. The motion sought to admit certain details

     regarding Maiden’s murder because the .380-caliber cartridge cases found next to Maiden’s body

     matched the cartridge cases found next to Sarah’s body. The Illinois State Police crime

     laboratory determined that the cartridge cases from both scenes were fired from the same

     firearm. The motion argued that the other-crimes evidence should be admissible to prove

     defendant’s participation in Sarah’s death, due to the use of the same firearm in each offense.

     The court granted the State’s motion, finding that there was a strong connection between the two

     crimes and that the probative value of the other-crimes evidence outweighed any prejudicial

     effect.

¶6             Defense counsel made an oral motion in limine to limit the scope of the other-crimes

     evidence, arguing that disclosure of defendant’s conviction for Maiden’s murder should be

     barred. Counsel argued that details of Maiden’s murder were not relevant and would only

     prejudice defendant. The court denied defense counsel’s motion, and the case proceeded to a jury

     trial.

¶7             Kathy Washington, Sarah’s mother, testified that on June 26, 2014, she and Sarah ran

     errands together before she drove Sarah to her apartment in Kankakee at approximately 11:50


                                                         2
       a.m. Kathy returned at 4:30 p.m. to drive Sarah to work. When Sarah did not come outside or

       answer her cell phone, Kathy went to knock on the apartment door. The door was unlocked, so

       Kathy entered the apartment. Kathy found Sarah dead on the floor of her bedroom. Kathy called

       911.

¶8            Sergeant Avery Ivey of the Kankakee Police Department testified that he investigated the

       scene. Ivey found no evidence of a forced entry into the apartment or a struggle. Ivey also found

       several $20 bills on the floor and a purse that had not been disturbed. There was also a debit card

       and cell phone on a dresser.

¶9            Forensic pathologist Dr. Valerie Arangelovich testified that she performed Sarah’s

       autopsy. The autopsy revealed that Sarah had two gunshot wounds to her forehead. Arangelovich

       said Sarah died as a result of multiple gunshot wounds.

¶ 10          Greg Dismuke, Sarah’s live-in boyfriend, testified that Sarah brought him breakfast on

       June 26, 2014. Dismuke ate and went back to sleep. When Dismuke awoke at approximately 10

       a.m., Sarah was not in the apartment. Dismuke planned to go to Harvey, Illinois and was waiting

       for his ride when defendant knocked on the door. Defendant was an acquaintance of Dismuke.

       Dismuke let defendant into the apartment. Dismuke thought he saw the bulge of a gun in

       defendant’s back pocket. Defendant asked to buy marijuana, but Dismuke told defendant that he

       did not deal drugs. Defendant asked Dismuke for a gun. Dismuke told defendant that he did not

       have a gun. Defendant also asked to borrow money, but Dismuke said he did not have any

       money. Dismuke told defendant that he was getting ready to leave to retrieve iPhones to sell.

       Defendant left the apartment and Sarah arrived home five minutes later. Dismuke exited the

       apartment. Dismuke locked the door before he left.




                                                        3
¶ 11          While traveling to Harvey, Dismuke received a call from defendant. Defendant wanted to

       know about the iPhones, and Dismuke told defendant he would talk to him later. After speaking

       with defendant, Dismuke saw that he had two missed calls and a message from Sarah. The

       message said to call Sarah as soon as possible. Dismuke called and talked to Sarah.

¶ 12          When Dismuke arrived back in Kankakee at approximately 4 p.m., he received a call

       from defendant. Defendant told Dismuke that there was caution tape around Dismuke’s

       apartment.

¶ 13          Talitha Bell, Sarah’s downstairs neighbor, testified that at approximately 12 p.m. on June

       26, 2014, she observed Sarah exit Kathy’s car and go upstairs to her apartment. At approximately

       1:30 p.m., Bell heard “rumbling” coming from upstairs and then heard a “pop.”

¶ 14          Sergeant Randy Hartman of the Kankakee Police Department testified that he assisted in

       the investigation of Sarah’s death. On June 26, 2014, at approximately 7:30 p.m., Hartman

       conducted a recorded interview with defendant at the Kankakee Police Department. The State

       played video clips from that interview. In the clips, defendant tells Hartman that he went to

       Sarah’s apartment three times earlier that day. Defendant arrived at approximately 11:45 a.m.

       and spoke with Dismuke. Sarah was not home. Defendant ran an errand and returned to Sarah’s

       apartment and spoke with Dismuke again. Dismuke told defendant about a cell phone scam he

       was going to try. Sarah was not at home at this time.

¶ 15          Defendant left the apartment at approximately 12:30 p.m. but returned shortly after to ask

       Dismuke if defendant could participate in the cell phone scam. At the time, Sarah was home and

       told defendant that Dismuke had already left. Defendant said that Sarah never opened the door.

       After leaving the apartment, defendant said that he went home for three to four hours. At

       approximately 4 p.m., defendant met his girlfriend at a barbershop. Defendant said he did not


                                                        4
       have anything to do with Sarah’s death and agreed to have his hands swabbed for gunshot

       residue.

¶ 16          The parties stipulated to the admission of the testimony of Robert Berk. Berk would

       testify that in 2014 he was a forensic scientist at the Illinois State Police crime laboratory. Berk

       would also testify that the gunshot residue test performed on defendant’s hands was negative.

¶ 17          Deja Tanzy testified that she was at Dairy Queen on June 26, 2014, at approximately 2:30

       p.m. when she observed defendant drive into the parking lot. Defendant parked and stayed in his

       car for 30 minutes. The State admitted People’s exhibit Nos. 64A through 64I, surveillance

       photographs that showed defendant’s car parked at Dairy Queen at approximately 3 p.m.

¶ 18          Deshyla Williams, defendant’s former girlfriend, testified that she was at a barbershop in

       Kankakee on the afternoon of June 26, 2014, when defendant unexpectedly arrived. Defendant

       left his car at the barbershop and went with Williams to her mother’s house. After leaving her

       mother’s house, Williams drove in the vicinity of Sarah’s apartment when defendant said that he

       noticed a crime scene. Williams testified that she did not see a crime scene. Defendant called

       Dismuke and told him about the crime scene at Dismuke’s apartment.

¶ 19          Kashawna Roberts testified that she spoke on the phone with defendant three times on

       June 26, 2014. Defendant called Roberts at approximately 4:15 p.m. and told Roberts that there

       was a crime scene at Dismuke’s apartment. Roberts spoke with defendant again at approximately

       5:15 p.m. During that conversation, defendant told Roberts that he had been at Dismuke’s

       apartment twice and that Dismuke was present both times. Roberts spoke with defendant a third

       time approximately five minutes after the second conversation. During that conversation,

       defendant told Roberts that he had been at Dismuke’s apartment three times. The third time




                                                         5
       defendant went to Dismuke’s apartment, Sarah told defendant that Dismuke was not at the

       apartment.

¶ 20           The parties stipulated to the admission of the testimony of Jeremy Bauer, an expert in the

       field of historical cell site analysis. Bauer would testify that historical cell site data showed that

       defendant’s phone was not in the vicinity of his residence from 12:45 p.m. to 7 p.m. on June 26,

       2014.

¶ 21           Mitchell Ledbetter testified that he loaned defendant his black Taurus .380-caliber

       handgun in the summer of 2013 because Ledbetter believed defendant needed protection.

       Ledbetter never saw the handgun again. On July 29, 2014, Ledbetter spoke with defendant on the

       phone. Defendant told Ledbetter that defendant’s car, jewelry, and two or three guns were stolen

       from him. When defendant said he needed money, Ledbetter offered him a disc jockey (DJ) job

       on July 4, 2014. Defendant never showed up to the job.

¶ 22           Officer Adam Marcotte testified that he worked for the Kankakee County Sheriff’s

       Department in 2014. Marcotte testified that on June 29, 2014, defendant reported to police that

       he had been robbed and that the attackers had stolen a black Taurus .380-caliber handgun that

       belonged to Ledbetter.

¶ 23           Robert Hunton, a firearms identification specialist, testified that he analyzed the two

       bullets used to kill Sarah. Hunton determined that the bullets were .380-caliber and fired from

       the same firearm. Hunton also determined that a Taurus handgun was among the brands capable

       of firing the bullets. Hunton testified that he cleaned the cartridge cases from Maiden’s murder

       because “there was a red, crusty material on the outside.” Hunton performed a comparison of the

       fired .380-caliber cartridge cases that were found next to Sarah’s and Maiden’s bodies. He

       determined that all four cartridge cases were fired from a single firearm.


                                                          6
¶ 24            On cross-examination, defense counsel asked Hunton why he cleaned the cartridge cases

       from Maiden’s murder “with boiling, soapy water” and “with a 10 percent bleach solution” and

       why Hunton “rinse[d] them off with alcohol.” Hunton stated, “To get rid of any biohazard.”

¶ 25            Before the State elicited testimony regarding Maiden’s murder, the court instructed the

       jury that the evidence could only be considered on the issues of defendant’s identification,

       motive, and knowledge.

¶ 26            Detective Joni Hart of the Kankakee County Sheriff’s Department testified that on July 5,

       2014, she was dispatched to Maiden’s residence. After arriving at the scene, Hart saw Maiden

       deceased on the kitchen floor. The State admitted People’s exhibit Nos. 65 through 76, which

       were photographs of the scene. The photographs depicted the garage entry into Maiden’s house

       and an undamaged doorjamb and door handle. The photographs also depicted Maiden lying on

       the kitchen floor and two cartridge cases. Hart testified that she spoke with defendant at the

       scene.

¶ 27            Sergeant Kraig Horstmann of the Kankakee County Sheriff’s Department testified that he

       investigated Maiden’s murder. Horstmann interviewed defendant on July 11, 2014. Clips from

       that interview were played for the jury. Defendant said that he entered Maiden’s house through

       the garage. Maiden caught defendant stealing his wallet. Defendant confessed to shooting

       Maiden three times with a black Taurus .380-caliber handgun. Defendant said that he obtained

       the gun from Dismuke. Defendant said that he had possessed the gun for three months prior to

       shooting Maiden, before throwing it into a dumpster. Defendant also said that he had several

       guns. Horstmann testified that on July 14, 2014, defendant told him that he did not obtain the gun

       used to kill Maiden from Dismuke.




                                                        7
¶ 28          The parties stipulated to the admission of the testimony of Dr. Michael Humilier, the

       forensic pathologist who performed Maiden’s autopsy. Humilier would testify that Maiden was

       shot twice in the head, once in the arm, and once in the knee. Maiden died as a result of multiple

       gunshot wounds.

¶ 29          Sergeant Steven Hunter of the Kankakee Police Department testified about other

       interviews the police performed during the investigation into Sarah’s death. Hunter testified that

       Dismuke was a person of interest early in the investigation. Hunter interviewed Dismuke and the

       recording of that interview was given to the State and to defense counsel. Hunter also testified

       that cell phone extractions were performed on the phones of Dismuke, defendant, and Sarah.

¶ 30          Alyssa Movern, Sarah’s friend, testified that she witnessed Dismuke hit Sarah in 2010.

       Defense counsel introduced a certified conviction of domestic battery for Dismuke.

¶ 31          In its rebuttal argument, the State argued “If the facts are against you, argue the law. If

       the law is against you, argue the facts. If they’re both against you, just argue. That’s what you’ve

       been hearing for the last week. Just argument.” The State argued:

                              “[THE STATE]: Remember Ledbetter said, Yeah, I threw him some

                      money. He needed some. No big deal. I told him, if you want to make some more

                      money, come help me do a DJ gig on July 4th. If he’d done that, *** Rian Maiden

                      would still be here, wouldn’t he?

                              [DEFENSE COUNSEL]: Well, I object—

                              [THE STATE]: In fact, he even says—

                              [DEFENSE COUNSEL]: I object to that inference about the other murder.

                      That evidence is limited evidence, and they can’t argue any inferences about Rian

                      Maiden still being here because that’s arguing propensity.

                                                          8
                             [THE STATE]: Judge, I’ll withdraw it.

                             THE COURT: Okay.

                             [THE STATE]: Even though he—

                             THE COURT: Objection is—

                             [THE STATE]:—said he was convicted of it.

                             THE COURT: Objection is sustained.

                             [THE STATE]: Like I said, sometimes you just argue. ***

                             [DEFENSE COUNSEL]: And I object to that. I am not just arguing. I am

                     making a legal objection.

                             THE COURT: Now, that’s—

                             [THE STATE]: I apologize, Judge.

                             THE COURT: All right. Jury is to disregard the last comment.”

¶ 32          Later, the State argued,

                     “[Hunton] then takes the shell casings from Rian Maiden’s house, crime scene,

                     the ones that were covered in blood. Remember he’s asked, [w]ell, why were you

                     washing that red stuff off? Why were you washing them in bleach? Because

                     they’re in blood. They’re—that’s a biohazard. That’s why he does that. It’s not to

                     remove anything that’s not harmful to him.”

¶ 33          The jury found defendant guilty of count one, first degree murder, and not guilty of count

       two, first degree murder. The court sentenced defendant to natural life imprisonment.




                                                      9
¶ 34                                              II. ANALYSIS

¶ 35                                        A. Other-Crimes Evidence

¶ 36           Defendant argues that the circuit court erred by admitting evidence of Maiden’s murder

       because it was not relevant to prove identity, and, even if relevant, the evidence was inadmissible

       because it was substantially more prejudicial than probative.

¶ 37           Other-crimes evidence is inadmissible to show a defendant’s propensity to commit the

       charged crime. People v. Donoho, 204 Ill. 2d 159, 170 (2003); Ill. R. Evid. 404(b) (eff. Jan. 1,

       2011). Such evidence is prohibited to prevent the jury from convicting a defendant because he is

       “a bad person deserving punishment.” Donoho, 204 Ill. 2d at 170. However, other-crimes

       evidence may be admitted “to show modus operandi, intent, motive, identity, or absence of

       mistake with respect to the crime with which the defendant is charged.” People v. Pikes, 2013 IL

       115171, ¶ 11; Ill. R. Evid. 404(b) (eff. Jan. 1, 2011). When such evidence is offered, the other

       crime must have a threshold similarity to the charged crime. People v. Bartall, 98 Ill. 2d 294, 310

       (1983). The similarity between the crimes increases the relevance of the other-crimes evidence

       and ensures that it is not used solely to establish a defendant’s criminal propensities. Id. Even if

       other-crimes evidence is relevant, “the evidence should not be admitted if its probative value is

       substantially outweighed by its prejudicial effect.” Pikes, 2013 IL 115171, ¶ 11; Ill. R. Evid. 403

       (eff. Jan. 1, 2011).

¶ 38           “The admissibility of evidence at trial is a matter within the sound discretion of the trial

       court, and that court’s decision may not be overturned on appeal absent a clear abuse of

       discretion.” People v. Illgen, 145 Ill. 2d 353, 364 (1991). “An abuse of discretion will be found

       only where the trial court’s ruling is arbitrary, fanciful, unreasonable, or where no reasonable

       person would take the view adopted by the trial court.” People v. Hall, 195 Ill. 2d 1, 20 (2000).


                                                        10
¶ 39          Here, the circuit court did not abuse its discretion in admitting evidence of Maiden’s

       murder to prove identity. The use of other-crimes evidence to show identity “links the defendant

       to the offense at issue through some evidence, typically an object, from the other offense.”

       People v. Quintero, 394 Ill. App. 3d 716, 727 (2009). “Other-crimes evidence is admissible to

       show that a defendant had access to guns similar to the one used in the charged crime.” People v.

       Coleman, 158 Ill. 2d 319, 335 (1994). Evidence of a subsequent shooting is relevant and

       admissible to prove that a defendant committed an earlier shooting. Id.

¶ 40          Here, the State presented the evidence surrounding Maiden’s murder to identify

       defendant as the person who killed Sarah. The State’s expert, Hunton, testified that the cartridge

       cases found at both crime scenes were fired from the same gun. Defendant pled guilty to

       Maiden’s murder, and therefore, the evidence of Maiden’s shooting links defendant to the

       shooting of Sarah. The evidence of Maiden’s murder was properly introduced to identify

       defendant as the one who killed Sarah.

¶ 41          The circuit court did not abuse its discretion by finding that the probative value of the

       other-crimes evidence was not substantially outweighed by its prejudicial effect. The evidence

       was highly probative due to the significant degree of similarity between the crimes. See Donoho,

       204 Ill. 2d at 184 (“As factual similarities increase, so does the relevance, or probative value, of

       the other-crimes evidence.”). Both Maiden and Sarah were shot twice in the head, and the

       evidence established that the cartridge cases found at each scene were fired from the same

       firearm. In addition, there were no signs of forced entry into either victim’s home and Sarah’s

       death occurred only eight days before Maiden’s murder.

¶ 42          Furthermore, the court read a limiting instruction that instructed the jury to only consider

       the other-crimes evidence on the issue of defendant’s identification, motive, and knowledge. The


                                                        11
       prejudicial effect of other-crimes evidence is substantially reduced when the circuit court

       instructs the jury that the evidence is to be received only for a limited purpose. Illgen, 145 Ill. 2d

       at 376. “The jury is presumed to follow the instructions that the court gives it.” People v. Taylor,

       166 Ill. 2d 414, 438 (1995). Defendant points to no evidence to rebut this presumption, and there

       is no indication in the record that the jury disregarded the court’s limiting instruction. Therefore,

       the court did not abuse its discretion by admitting the evidence of Maiden’s murder.

¶ 43          Alternatively, if this court concludes some amount of other-crimes evidence would have

       been admissible, then defendant submits that the circuit court abused its discretion by allowing

       the State to introduce too much other-crimes evidence. We disagree. The other-crimes evidence

       was very probative circumstantial evidence on the issue of identity and was not excessive.

¶ 44                                       B. Prosecutorial Misconduct

¶ 45          Defendant argues that the State committed prosecutorial misconduct during rebuttal

       argument. Although defense counsel objected to some of the prosecutor’s comments at trial,

       counsel failed to preserve this issue for our review by including it in a posttrial motion. See

       People v. Enoch, 122 Ill. 2d 176, 186 (1988). However, any issue that has not been properly

       preserved, such as this issue, may be subject to our review based on the plain error doctrine.

       Defendant asks that we review this issue under both prongs of the plain error analysis. The first

       step in the plain error analysis is to determine whether there was a clear or obvious error. People

       v. Piatkowski, 225 Ill. 2d 551, 565 (2007).

¶ 46          The case law provides that “[a] prosecutor has wide latitude in making a closing

       argument and is permitted to comment on the evidence and any fair, reasonable inferences it

       yields.” People v. Glasper, 234 Ill. 2d 173, 204 (2009). Moreover, rebuttal argument is unique in

       that the prosecution may also address the weaknesses in defense counsel’s closing argument.


                                                         12
       Statements that are provoked or invited by defense counsel’s argument are not improper. Id.

       Nonetheless, any argument that serves no purpose other than but to inflame the passion of the

       jury constitutes error. People v. Blue, 189 Ill. 2d 99, 128 (2000). “Closing arguments must be

       viewed in their entirety and the allegedly erroneous argument must be viewed contextually.” Id.

¶ 47          Defendant argues that the following argument made by the prosecutor during rebuttal was

       irrelevant and served only to “inflame the passions of the jury ***.”

                      “[Hunton] then takes the shell casings from Rian Maiden’s house, crime scene,

                      the ones that were covered in blood. Remember he’s asked, [w]ell, why were you

                      washing that red stuff off? Why were you washing them in bleach? Because

                      they’re in blood.”

¶ 48          The prosecutor’s comments were not improper. The record reveals the prosecutor was

       responding to defense counsel’s questioning of Hunton about why the cartridge cases were

       washed prior to any comparative testing. The cartridge cases from Maiden’s murder were

       relevant to the instant case because they matched the cartridge cases from Sarah’s murder and

       were introduced to prove identity.

¶ 49          Defendant directs our attention to the prosecutor’s rebuttal argument that Maiden would

       still be alive if defendant worked the DJ job on July 4, 2014. This comment was improper and

       served no purpose other than to inflame the jury. See id.

¶ 50          Finally, defendant argues that the prosecutor’s comment, “[l]ike I said, sometimes you

       just argue[,]” improperly denigrated defense counsel. Importantly, the court instructed the jury to

       disregard this remark and there is no reason to believe the jury did not follow the court’s

       instruction.




                                                       13
¶ 51          The first prong of the plain error analysis does not require reversal of the unpreserved

       error attributable to rebuttal argument because the evidence was not closely balanced. In

       determining whether the evidence was closely balanced we “must undertake a commonsense

       analysis of all the evidence in context.” People v. Belknap, 2014 IL 117094, ¶ 50.

¶ 52          The State’s case was based on circumstantial evidence, but circumstantial evidence can

       be quite compelling when undisputed. For example, Hunton testified that the cartridge cases

       found next to Sarah’s body matched the cartridge cases found next to Maiden’s body. It is

       undisputed that defendant pled guilty to Maiden’s murder and admitted to shooting Maiden with

       a black Taurus .380-caliber handgun. The evidence established that defendant had this same

       firearm at the time of Sarah’s death and that this firearm was capable of firing the bullets that

       killed Sarah. Although defendant told police that the black Taurus .380-caliber handgun was

       stolen from him on June 29, 2014, by defendant’s own admission, he possessed this same type of

       gun at the time of Sarah’s and Maiden’s deaths. Horstmann testified that defendant said that he

       had possessed the handgun used to kill Maiden three months prior to Maiden’s murder on July 4,

       2014. Sarah’s death occurred only eight days before Maiden’s death.

¶ 53          The State also presented evidence that defendant was at Sarah’s apartment at or around

       the time of Sarah’s death. In his interview with Hartman, defendant admitted to being at Sarah’s

       apartment three times the day she was killed. The last time defendant was there, sometime after

       12:30 p.m., Sarah was alone in the apartment. Defendant said that he never entered the

       apartment, and he went home for three to four hours. However, defendant’s statement about his

       whereabouts was rebutted by evidence that indicated that defendant lied about his whereabouts

       around the time of Sarah’s death. Tanzy testified that she saw defendant at Dairy Queen at

       approximately 2:30 p.m., and the historical cell site data showed that defendant’s phone was not


                                                        14
       in the vicinity of his house from 12:45 p.m. to 7 p.m. Therefore, applying a commonsense

       analysis assessment of the case, we conclude the evidence was not closely balanced.

¶ 54           Turning to the second prong of plain error, structural error, we conclude that the errors

       were not so serious as to deny defendant a fair trial. “Where the defendant claims second-prong

       plain error, a reviewing court must decide whether the defendant has shown that the error was so

       serious it affected the fairness of the trial and challenged the integrity of the judicial process.”

       People v. Sebby, 2017 IL 119445, ¶ 50. The supreme court has equated the second prong of plain

       error with structural error requiring automatic reversal only “ ‘where an error is deemed

       “structural,” i.e., a systemic error which serves to “erode the integrity of the judicial process and

       undermine the fairness of the defendant’s trial.” ’ ” People v. Thompson, 238 Ill. 2d 598, 613-14

       (2010) (quoting Glasper, 234 Ill. 2d at 197-98, quoting People v. Herron, 215 Ill. 2d 167, 186

       (2005)). If a defendant shows the error was so serious that it affected the fairness of the trial and

       challenged the integrity of the judicial process, “ ‘[p]rejudice *** is presumed because of the

       importance of the right involved.’ ” Sebby, 2017 IL 119445, ¶ 50 (quoting Herron, 215 Ill. 2d at

       187).

¶ 55           Although we agree with defendant’s contention that two of the prosecutor’s comments

       during rebuttal argument were improper, structural error does not exist in this case. First, one

       error injected into rebuttal argument was cured by the court’s instruction to the jury to disregard

       that portion of the State’s rebuttal argument. Thus, any possible prejudice was greatly reduced, if

       not eliminated, when the court instructed the jury to disregard the comment. See People v.

       Johnson, 208 Ill. 2d 53, 116 (2003).

¶ 56           Next, the prosecutor’s second improper comment suggested that Maiden would still be

       alive had defendant worked the DJ job, while improper, was not part of a pattern of improper


                                                         15
       argument by this prosecutor. Importantly, defendant has not challenged any portion of the

       prosecution’s initial closing argument. Overall, but for the two erroneous comments discussed

       above, the prosecutor’s closing arguments were fairly based on the evidence and reasonable

       inferences drawn from that evidence. Therefore, the State’s erroneous comments are not

       reversible plain errors.

¶ 57                                         III. CONCLUSION

¶ 58          The judgment of the circuit court of Kankakee County is affirmed.

¶ 59          Affirmed.




                                                      16